—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 31, 1996, convicting him of *342criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument concerning the prosecutor’s cross-examination of one of his witnesses by failing to make timely, specifically tailored objections during trial (see, People v Hernandez, 260 AD2d 399, 400). In any event, the record supports the trial court’s determination that the prosecutor “adequately demonstrated his good faith and possessed a sufficient basis for asking the challenged question [s]” (People v Kass, 25 NY2d 123, 126; People v Sealy, 167 AD2d 362, 363). Moreover, the trial court instructed the jury that questions alone are not in evidence. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.